* * * it appeared from the testimony of the petitioner that on August 27th, 1927, he was employed by the respondent as a truck driver and that on that date, while going to Hackensack, he hit a bump in the road at Lyndhurst, which caused a lump to form on his back in the region of the fourth and fifth vertebrae. That he rested for about twenty minutes and continued on.
That he kept on working until October 14th, when he was forced to see a doctor, which doctor examined him and operated on him for a bursa, which later developed to be a tumor. The doctor of the petitioner testified that he operated on the petitioner and removed the lump.
*373That it further appeared that the petitioner, on November 12th, 1921, signed a statement wherein he said that the condition was caused by a constant rubbing of his back against the back of the seat and gave no specific date on which any one particular bump occurred.
That the physician for the petitioner also gave a certificate in which he said the cause was a chronic irritation, but he gave no specific bump in his report. That the respondent produced the man who took the statement and he testified he put down what the petitioner told him and that the petitioner did not say anything about having received any particular bump.
That from the foregoing, I find and determine that the petitioner did not sustain the accident as he testified to, and that the tumor was caused by a chronic irritation on constant rubbing of his back against the.back of the seat; therefore was not the result of accident.
HAEKY J. GrOAS, Deputy Commissioner.